UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period ended June 30, 2015 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Exchange Act. For the transition period from to . Commission File Number: 000-52991 INNOVUS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Nevada 90-0814124 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 9171 Towne Centre Drive, Suite 440, San Diego, CA (Address of Principal Executive Offices) (Zip Code) 858-964-5123 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Outstanding Shares As of August 14, 2015, the registrant had42,664,805 shares of common stock outstanding. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets at June 30, 2015 (Unaudited) and December 31, 2014 1 Condensed Consolidated Statements of Operations (Unaudited) for the Six and Three Months Ended June 30, 2015 and 2014 2 Statement of Changes in Stockholders’ Equity (Deficiency) (Unaudited) for the Period Beginning December 31, 2014 and Ending June 30, 2015 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2015 and 2014 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 PART II—OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 Index to Exhibits 39 -i- Table of Contents INNOVUS PHARMACEUTICALS, INC. Condensed Consolidated Balance Sheets ASSETS June 30, 2015 December 31, 2014 Unaudited CURRENT ASSETS Cash $ $ Accounts receivable Prepaid expenses Deposits Inventory Total Current Assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Goodwill Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenue Accrued interest payable Warrant liability - Notes payable, net of debt discount of $120,085 in 2015 and $55,982 in 2014. Debentures - related parties (current portion), net of debt discount of $68,926 in 2015 - Customer deposits - Total Current Liabilities NON-CURRENT LIABILITIES Accrued compensation Notes payable, net of debt discount of $67,726 in 2014 - Debentures - related parties, net of debt discount of $29,384and $76,492 in 2015 and 2014 Contingent consideration Total Non-Current Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock:150,000,000 shares authorized, at $0.001 par value, 40,845,545 and 27,112,263 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficiency) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) $ $ See accompanying notes to these condensed consolidated financial statements. -1- Table of Contents INNOVUS PHARMACEUTICALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Six Months Ended June 30, Three Months Ended June 30, NET REVENUES $ COST OF GOODS COLD GROSS PROFIT OPERATING EXPENSES Research and development - - General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) Interest expense ) Loss on extinguishment of debt ) - - - Change in fair value of derivative liability - - NET LOSS $ ) $ ) $ ) $ ) BASIC LOSS AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – BASIC AND DILUTED See accompanying notes to these condensed consolidated financial statements. -2- Table of Contents INNOVUS PHARMACEUTICALS, INC. Condensed Consolidated Statements of Stockholders' Equity (Deficit) (Unaudited) For the Period Beginning December 31, 2013 and Ending June 30, 2015 Total Stockholders' Equity/(Deficit) Additional Paid-in Capital Common Stock Accumulated (Deficit) (Shares) (Amount) Balance at December 31, 2014 $ $ $ ) $ ) Common stock and options issued for services - Common stock and options issued for product acquisition - Stock based compensation expense - - - Common stock issued for convertible debt - CRI Share reduction ) ) ) - ) Common stock and RSUs issued for board compensation - - - Fair Value of Beneficial conversion on line of credit - - - Shares issued for extension of February 2014 convertible debentures ` - Net loss for Six Months endedJune 30, 2015 - - - ) ) Balance at June 30, 2015 $ $ $ ) $ See accompanying notes to these condensed consolidated financial statements. -3- Table of Contents INNOVUS PHARMACEUTICALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES NET LOSS $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation Stock based compensation Common stock, stock units, and stock options issued for services Loss on extinguishment of debt - Change in fair value of derivative liability ) - Amortization of Debt discount Amortization of intangibles Changes in operating assets and liabilities, net of acquisition amounts Accounts receivable Prepaid Expenses ) Deposits Inventory ) ) Accrued expenses Accrued compensation Interest payable Deferred revenue ) ) Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment ) - Intangible assets ) - Net Cash Used in Investing Activities ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from convertible debenture - related party - Proceeds from notes payable, net Proceeds from notes payable - related party Proceeds from convertible debt - Net Cash Provided by Financing Activities NET CHANGE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION - FAIR VALUE OF: Common Stock issued for Conversion of debt $ $ Common Stock issued and potentially issuable for acquisition $ $
